 19-01029-mew           Doc 25      Filed 09/06/19      Entered 09/06/19 13:51:28                Main Document
                                                       Pg 1 of 1
B2500D (Form 2500D) (12/15)


                                United States Bankruptcy Court
                               SOUTHERN District Of NEW YORK

In re BLUE DOG AT 399 INC.              ,
                                        )                     Case No. 15-10694 (MEW)
        Debtor                          )
BLUE DOG AT 399 INC.                    )                     Chapter    11
         Plaintiff                      )
                 v.                     )                     Adv. Proc. No. 19-01029
SEYFARTH SHAW LLP and R. BERMAN         )
    Defendant, Third-party plaintiff    )
                 v.                     )
E. SLAVUTSKY, R. POWELL, and D&D FUNDING)
    Third-party defendant               )

                                        THIRD-PARTY SUMMONS
YOU ARE SUMMONED and required to file a motion or answer to the third-party complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
except that the United States and its offices and agencies shall file a motion or answer to the third-party complaint
within 35 days.
                                           Clerk of the Court
                 Address of the clerk: United States Bankruptcy Court
                                           for the Southern District of New York
                                           One Bowling Green
                                           New York, NY 10004-1408
At the same time, you must also serve a copy of the motion or answer upon the defendant’s attorney.

                  Name and Address of Defendant’s Attorney: Morrison & Foerster LLP
                                                                 Attn: Joel C. Haims or Andreea R. Vasiliu
                                                                 250 West 55th Street
                                                                 New York, NY 10019-9601
At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorney.

                  Name and Address of Plaintiff’s Attorney:      Scott Michael Hare, Esq.
                                                                 437 Grant Street - Suite 1806
                                                                 Pittsburgh, PA 15219

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012. If you are also being served with a
copy of the complaint of the plaintiff, you have the option of not answering the plaintiff’s complaint unless this is an
admiralty or maritime action subject to the provisions of Fed. R. Civ. P. 9(h) and 14(c), in which case you are required
to file a motion or an answer to both the plaintiff’s complaint and the third-party complaint, and to serve a copy of
your motion or answer upon the appropriate parties.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE THIRD-PARTY
COMPLAINT.
                                                  Vito Genna            (Clerk of the Bankruptcy Court)

          Date:     9/06/2019               By:   /s/Carmen Ortiz             (Deputy Clerk)
